IN THE SUPREME COURT OF THE STATE OF DELAWARE

EBONIC BELL,                            §
                                        §   No. 337, 2016
      Defendant Below,                  §
      Appellant,                        §
                                        §   Court Below—Superior Court
      v.                                §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 141108472
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                             Submitted: November 17, 2016
                             Decided:   December 6, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 6th day of December 2016, upon consideration of the appellant’s

Supreme Court Rule 26(c) brief, the State’s response, and the record below, it

appears to the Court that:

      (1)    After a June 9, 2016 bench trial, the appellant, Ebonic Bell, was found

guilty of two counts of Illegal Possession of a Non-Controlled Prescription Drug

and one count of Possession of a Controlled Substance. For each count of Illegal

Possession of a Non-Controlled Prescription Drug, Bell was sentenced to six

months of Level V incarceration, suspended for one year of Level II probation.

For Possession of a Controlled Substance, Bell was sentenced to one year of Level
V incarceration, suspended for one year of Level II probation. This is Bell’s direct

appeal.

         (2)     On appeal, Bell’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable

issues. Counsel informed Bell of the provisions of Rule 26(c) and provided Bell

with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Bell of her right to identify any points she

wished this Court to consider on appeal. Bell has not raised any issues for this

Court’s consideration. The State has responded to the Rule 26(c) brief and has

moved to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (5)     This Court has reviewed the record carefully and has concluded that

Bell’s appeal is wholly without merit and devoid of any arguably appealable issue.

1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).



                                                 2
We also are satisfied that Bell’s counsel has made a conscientious effort to

examine the record and the law and has properly determined that Bell could not

raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




                                            3